Title: To Alexander Hamilton from Aaron Ogden, 28 March 1799
From: Ogden, Aaron
To: Hamilton, Alexander


          
            Sir.
            Elizabeth-Town March 28th. 1799
          
          Your favor of the 23d. instant, I received by the Mail of Yesterday, and have accordingly appointed Saturday, the sixth of the next month, for a meeting of the Officers at New-Brunswick, for the purpose of making a nomination of a paymaster by a plurality of their voices—I could not consistently, with the expedition required, fix upon a later day, without interfering with the engagements, which many of our Officers are under, of attending the General-Court-Martial, of which Major Wilcocks is President and which stands adjourned till the 8th. of the ensuing month—
          If the delay will not be too great, I will, under your permission, postpone my recommendation, of fit characters among the Lieutenants for Quarter Master and Adjutant, untill after the meeting of the Officers above proposed; and also of any alterations, in the relative rank of the Officers of the same grade, and in their distribution into companies; as much useful information may then be collected, and more especially in respect to the Officers from Pensylvania, with whom I am generally, unacquainted—As to the Officers from New-Jersey, from my personal knowledge of many of them, it appears, that very useful alterations might be made, in regard to some few of them, in which opinion Major Shute entirely coincides—but as no opportunity, of consulting Major Adlum, will occur, untill the sixth of the next month, I prefer, with your leave, waiting untill after that time, when you will see, at one view, the whole of the alterations, which may be suggested—
          I am so perfectly satisfied of the propriety of silence, as to these proposed alterations, in order to prevent discontent, that your injunction in this particular, shall be most scrupulously, observed.
          I have the honor to be, Dr. Sir, with the highest respect Your mo. obt. servt 
          
            Aaron Ogden
          
        